DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Status of the Claims
	This Office Action is in response to the claims filed on June 22, 2022.
	Claims 4, 6, 9-10, 12, 15-17, 23, 28 and 34-36 are cancelled.
Claims 1, 5, 37, and 123 have been amended.
	Claims 1-3, 5, 7-8, 11, 13-14, 18-22, 24-27, 29-33, 37, and 123 are pending.
	Claims 1-3, 5, 7-8, 11, 13-14, 18-22, 24-27, 29-33, 37, and 123 are currently rejected.

Response to Amendments
Claim Objections
Claim 5 has been amended to overcome the claim objection. Accordingly, the objection is withdrawn.
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-8, 11, 13-14, 18-22, 24-27, 29-33, 37, and 123 have been considered but are moot because the amendments submitted on June 22, 2022 necessitate a new ground of rejection.

Response to Arguments
35 U.S.C. § 101
Applicant's arguments filed on June 22, 2022 have been fully considered but they are not persuasive. The Applicant argues:
“First, Applicant has amended Claims 1, 5, 37, and 123 to further clarify that the claimed electronic device is configured to receive objectives from a user interface, and output recommendations to a driver of a vehicle or instructions to control a vehicle, rendering the rejection moot. Moreover, as set forth below the claims are not directed to an abstract idea because the claimed features cannot be practically performed in the human mind, and any alleged abstract idea is integrated into a practical application.  
…Thus, the claimed features do not recite a mental process because the human mind could not practically perform the claimed operations. Additionally, the claimed features are an improvement to computer functionality (e.g., of systems for determining a journey guidance policy for use in guidance on a journey from a first location to a second location). Hence, the features of Claims 1, 37, and 123 do not merely recite a mental process, and therefore, Applicant respectfully submits that the operations performed by the electronic device, route guidance module, and route guidance system of Claims 1, 37, and 123, respectively, do not recite mental processes and are directed to eligible subject matter.
…Accordingly, the practical application recited in the claims reflects “an improvement to other technology or technical field.” In particular, Claims 1, 37, and 123, and claims dependent thereon, integrate any alleged abstract idea into a practical application by solving a real-world technical problem with routing vehicles more efficiently, as described above with respect to the claim language and the specification.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The independent claims recite “obtain…” and “providing…” which are mere data gathering and data output necessary to perform the judicial exception. The “determine…” limitations describe a mental process, which would encompass a passenger physically recommending a speed or navigation action to a driver based on the current location. The amendments do not add further practical application as they merely describe outputting recommendations to a driver. For these reasons, the claims are not patent eligible. The Examiner maintains the 35 U.S.C. § 101 rejection.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 recites “and/or”. The Examiner suggests amending this to recite “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 8, 11, 13, 14, 18-22, 24-27, 29-33, 37, and 123 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process or mathematical concept.
101 Analysis - Step 1
Claim 1 is directed to an electronic device for determining a journey guidance policy from a first location to a second location while determining probabilistic states and providing recommended actions.
Claim 37 is directed to a route guidance module for determining a journey guidance policy from a first location to a second location while determining probabilistic states and providing recommended actions.
Claim 123 is directed to a route guidance system for determining a journey guidance policy from a first location to a second location while determining probabilistic states and providing recommended actions.
101 Analysis - Step 2A, Prong I
Claims 1, 37, and 123 recite the abstract concept of routing a vehicle from a first location to a second location and determining the probability of geographic location relative to the route and providing recommended actions to achieve an end objective. The abstract idea is described by at least claims 1, 37, and 123. These steps fall into the mental process or mathematical concept groupings of abstract ideas as they encompass manually drawing a course or fine route from a first location to second location on a physical map and using weather or traffic data to determine the probability of obtaining the end objective, such as an approximated arrival time. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claims 1, 37, and 123, besides the recitation of “an electronic device,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “an electronic device” language, the claims encompass manually drawing a course or fine route from a first location to second location on a physical map and using weather or traffic data to determine the probability of obtaining the end objective, such as an approximated arrival time. The mental process also encompasses physically providing (e.g., speaking) recommendations to a driver of the vehicle. Computer algorithms or formulas are used in the limitations regarding determining the probabilistic states. Mental processes and mathematical concepts are considered ineligible by the Courts (see MPEP 2106.04(a)).
101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1 and 123 recite “an electronic device” and claim 37 recites “a route guidance module,” which are generic computing components that are simply employed to gather the data. Claims 1, 37, and 123 also recite “obtaining” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitation “outputting” as recited in claims 37 and 123 is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 37, and 123 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 2-3, 5, 7, 8, 11, 13-14, 18-22, 24-27, and 29-33:
Dependent claims 2-3, 5, 7, 8, 11, 13-14, 18-22, 24-27, and 29-33 only recite limitations that further define the mental process and recite further data gathering (i.e. obtaining a journey guidance policy) and data output (i.e. output action data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-3, 5, 7, 8, 11, 13-14, 18-22, 24-27, and 29-33 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 11, 13, 14, 20, 24, 29-33, 37, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (U.S. Patent Application Publication No. 20160003620) in view of Barker et al. (U.S. Patent Application Publication No. 20070208498).

Regarding claim 1, Kapoor teaches the electronic device for:
determining a journey guidance policy for use in guidance on a journey from a first location to a second location, the electronic device being configured to: obtain user input from a user interface on a route guidance module, the user input indicating an end objective indicative of an objective to be achieved at the end of the journey at the second location
Kapoor [0024] discloses “A travel route refers to a route between a location of a traveler and a destination location in the physical world. A travel route can include multiple connected travel segments, which collectively form the travel route.”
Kapoor [0030] discloses “In another example, the observation can be received by way of manual input (e.g., the traveler may be human, and can manually input an observation about a travel segment, such as a travel segment represented by one or more of edges 224, 226, and 228).”
Kapoor [0034] discloses “In yet another example, the edge selector component 110 may select the edge based upon a known deadline of the traveler. For example, the traveler may be an airplane that has a particular predefined arrival time at the destination location represented by the node 222.”
Kapoor [0065] discloses “For instance, the input interface 1110 may be used to receive instructions from an external computer device, from a user, etc.”
determine a plurality of probabilistic states for the journey, each probabilistic state comprising: a state location, indicative of a geographical location; and a progress metric
Kapoor [0023] discloses “when the statistical relationship between costs of edges in the graph is a joint probability distribution, the joint probability distribution can be sampled to acquire discrete cost values for respective edges in the graph. The travel route through the computer-implemented graph with the lowest aggregate cost (e.g., sum of costs assigned to edges in the travel route) can be identified, and this cost can be assigned to the edge that represents the first travel segment in the route…the traveler can be directed along a travel segment based upon the costs assigned to edges that represent respective travel segments that start from the location of the traveler.”
providing the journey guidance policy to a route guidance module for outputting the recommended actions as either: instructions to a vehicle, or recommendations to a driver of a vehicle.
Kapoor [0001] discloses “The computer-executable application searches the graph for the route between the source location and the destination location that has the lowest aggregate cost from amongst all possible routes. The computer-executable application then outputs the identified route to a user.”
Kapoor [0061] discloses “At 910, a particular travel segment in the travel segments over which the traveler is to travel is identified, wherein the identifying is based upon the updating of the respective costs of the edges and a destination location of the traveler. At 912, a signal is output to cause the traveler to travel long the particular travel segment. The methodology 900 completes at 914.”
Kapoor does not expressly teach:
determine, based at least in part on the plurality of probabilistic states and the end objective, the journey guidance policy, the journey guidance policy comprising the plurality of probabilistic states and a recommended action corresponding to each of the plurality of probabilistic states, wherein each recommended action comprises a speed action and a navigation action for the journey, wherein the navigation action comprises a recommended direction to take at a node of the journey and the speed action comprises a recommended speed from the node, and
However, Barker teaches:
determine, based at least in part on the plurality of probabilistic states and the end objective, the journey guidance policy, the journey guidance policy comprising the plurality of probabilistic states and a recommended action corresponding to each of the plurality of probabilistic states, wherein each recommended action comprises a speed action and a navigation action for the journey, wherein the navigation action comprises a recommended direction to take at a node of the journey and the speed action comprises a recommended speed from the node, and
Barker [0023] discloses “In addition, future traffic condition prediction and/or forecast information may be used in a variety of ways in various embodiments,…the prediction and/or forecast information is used to determine suggested travel routes and/or times, such as an optimal route between a starting location and an ending location over a network of roads”
The Examiner notes that a suggested route indicates an action in a recommended direction.
Barker [0028] discloses “Using the predicted travel times for these multiple time periods shown in FIG. 1E, it is possible to select the optimal route (in this example, the fastest route) from source node A to destination node F.”
Barker [0071] discloses “FIG. 5B is a flow diagram of an embodiment of a Generate Predictions subroutine that generates predictions of future traffic conditions at multiple future times for each of one or more roads or road segments in one or more geographic areas…the subroutine generates the future traffic conditions predictions for a geographic area using probabilistic techniques via generated predictive models that include a Bayesian network and multiple corresponding decision trees”
Barker [0114] discloses “the map has been annotated with a number in a box for each road segment to numerically indicate information about average speed for the associated road segment”
The Examiner notes that indication of average speed for an associated road segment is a recommended speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route disclosed by Kapoor to incorporate a recommended direction and speed, as taught in Barker, to indicate better traffic conditions and better speeds for a road segment to a user (Barker [0108]).

Regarding claim 2, Kapoor in combination with Barker teaches the electronic device of claim 1, Kapoor is further configured to:
determine the plurality of probabilistic states as a sequential decision problem comprising the plurality of probabilistic states, and to determine the journey guidance policy by solving the sequential decision problem.  
Kapoor [0043] discloses “The problem where the traveler makes observations (the traveler gradually collects information about travel segments costs as it navigates the region) is known to be equivalent to instances of Partially Observable Markov Decision Processes (POMDPs)…Solving a POMDP means finding a (Markovian deterministic) policy π: B.fwdarw.A that recommends actions based on the current belief of the traveler.” 
The Examiner notes that a POMDP is framework to model sequential decision processes (see https://en.wikipedia.org/wiki/Partially_observable_Markov_decision_process). 

Regarding claim 3, Kapoor in combination with Barker teaches the electronic device of claim 2, wherein Kapoor further teaches:
the sequential decision problem is a Markov Decision Process, a semi-Markov Decision Process or an Interval Markov Decision Process.  
Kapoor [0043] discloses “Kapoor [0043] discloses “The problem where the traveler makes observations (the traveler gradually collects information about travel segments costs as it navigates the region) is known to be equivalent to instances of Partially Observable Markov Decision Processes (POMDPs)…Solving a POMDP means finding a (Markovian deterministic) policy π: B.fwdarw.A that recommends actions based on the current belief of the traveler.” 

Regarding claim 5, Kapoor in combination with Barker teaches the electronic device of claim 2, Kapoor is further configured to:
solve the sequential decision problem using at least value iteration or policy iteration
Kapoor [0044] discloses “use various approximate solution methods, such as the approaches derived from point-based value iteration and Monte Carlo planning.”
and optionally using a sampling technique.  
Kapoor [0049] discloses “The edge selector component 110 can include a sampler component 402 that can sample from this distribution. Each sample from the Gaussian distribution is a joint natural dynamics realization (e.g., a discrete hypothetical observation for every edge).”

Regarding claim 7, Kapoor in combination with Barker teaches the electronic device of any preceding claim 1, Kapoor is further configured to:
perform an elimination process by: before determining the journey guidance policy, selecting a probabilistic state from the plurality of probabilistic states
Kapoor [0025] discloses “The memory 104 can also include an edge selector component 110 that is configured to identify a travel segment (which is connected to the current location of the traveler) over which the traveler is to travel to reach the destination location. The edge selector component 110 can be configured to dynamically select travel segments as the traveler navigates in the region.”
Kapoor [0037] discloses “Based on the observed cost of the travel segment, the traveler updates the distribution P by eliminating (or assigning a low probability to) the joint cost assignments that do not agree with the acquired observation.”
Kapoor [0039] discloses “GPs are well-suited for use in identifying travel routes in regions with sparsely located observations. As GPs provide a probabilistic framework, where uncertainty in the value of a function output (e.g., uncertainty of wind speeds in travel segments that have yet to be visited) can be modeled conditioned on observations made on travel segments where observations have been made.”
assessing whether the end objective can be achieved from the selected probabilistic state based on the state location and a value of the progress metric in the selected probabilistic state
Kapoor [0025] discloses “an edge selector component 110 that is configured to identify a travel segment (which is connected to the current location of the traveler) over which the traveler is to travel to reach the destination location.”
Kapoor [0034] discloses “In yet another example, the edge selector component 110 may select the edge based upon a known deadline of the traveler. For example, the traveler may be an airplane that has a particular predefined arrival time at the destination location represented by the node 222…it is more beneficial to ensure that the airplane does not arrive late to the destination location. In such an example, the edge selector component 110 can be configured to identify a route in the computer-implemented graph 106 that has the highest probability assigned thereto (from amongst all possible routes) of not having an aggregate cost above a threshold.”
if the end objective cannot be achieved from the selected probabilistic state, eliminating the selected probabilistic state from the plurality of probabilistic states.  
Kapoor [0033] discloses “The edge selector component 110 can identify the route as being the route with the lowest aggregate cost from amongst all possible routes. This cost can then be assigned to the first edge in the route between the node 202 and the node 222… The edge selector component 110 may then select the edge having the lowest average cost value, may select the edge having the lowest of any cost value, may select the edge having a lowest amount of variance in cost values, etc.”
The Examiner notes that selection of one edge route thereby eliminates the probability that others will be taken.
Kapoor [0037] discloses “Based on the observed cost of the travel segment, the traveler updates the distribution P by eliminating (or assigning a low probability to) the joint cost assignments that do not agree with the acquired observation.”

Regarding claim 8, Kapoor in combination with Barker teaches the electronic device of claim 7, wherein Kapoor further teaches:
the assessment of whether the end objective can be achieved is performed using a heuristic function.  
Kapoor [0062] discloses “The methodology 1000 starts at 1002, and at 1004, probability distributions of costs assigned to edges of a computer-implemented graph are updated based upon a joint probability distribution over the costs… At 1018, a determination is made regarding whether the traveler has reached the destination. If the traveler has not reach the destination, then at 1020, a new observation can be received (e.g., from the traveler) and the methodology 1000 can return to act 1004. The methodology 1000 ends at 1022 when the traveler reaches the destination.”

Regarding claim 11, Kapoor in combination with Barker teaches the electronic device of any preceding claim 1, Kapoor is further configured to: 
obtain weather data and/or traffic data
Kapoor [0052] discloses “As the airplane 502 travels in the region 504, the airplane 502 can generate observations about natural dynamics, such as wind velocities and respective directions. Additionally, weather balloons, other sensors, and/or other airplanes may exist in the region 504, and may also generate observations about the natural dynamics pertaining to travel segments in the region 504.”
determine each of the plurality of probabilistic states based at least in part on at least part on the weather data and/or traffic data.  
Kapoor [0052] discloses “Based upon observations about the natural dynamics about travel segments, a joint probability distribution over edge costs can be estimated with respect to travel segments about which observations have been received, and inferences about costs can be made for other travel segments in the region 504. That is, for example, costs based upon wind velocities and directions in the region 504 can be modeled using a joint probability distribution.”

Regarding claim 13, Kapoor in combination with Barker teaches the electronic device of claim 1, Kapoor is further configured to: 
obtain a directed graph of routing options comprising a plurality of nodes and a plurality of interconnecting edges
Kapoor [0021] discloses “With more particularity, the traveler may desire to travel from a source location to a destination location in the region…The region can be represented as a computer-implemented graph, where the graph includes nodes and edges. The nodes of the computer-implemented graph represent discrete locations in the region, and the edges represent travel segments between discrete locations.”
Kapoor Figure 2 depicts that the edges (elements 224, 226, 228…) may be interconnecting.

    PNG
    media_image1.png
    636
    1030
    media_image1.png
    Greyscale

Kapoor et al., Figure 2
wherein each of the plurality of interconnecting edges are representative of at least part of at least one road in a road network
Kapoor [0001] discloses “These computer-executable applications utilize a graph to represent a road network, where road segments are represented by respective weighted edges.”
wherein the directed graph of routing options defines one or more routes from the first location to the second location
Kapoor [0001] discloses “The computer-executable application searches the graph for the route between the source location and the destination location that has the lowest aggregate cost from amongst all possible routes.”
wherein the state location of each probabilistic state is indicative of the geographic location of any one of the plurality nodes in the directed graph of routing options. 
 Kapoor [0030] discloses “the traveler can be at the location represented by the node 202, and the above-referenced sensor can be proximate to or at a location in the region represented by the node 216”
The Examiner notes that “probabilistic state” is a geographical location as defined in Page 7 Lines 6-7 of the instant specification (“each probabilistic state comprising a state location, indicative of a geographical location”).

Regarding claim 14, Kapoor in combination with Barker teaches the electronic device of claim 13, wherein Kapoor further teaches:
each of the interconnecting edges has an associated attribute and the electronic device is further configured to: determine each of the plurality of probabilistic states based at least in part on the attributes associated with the plurality of interconnecting edges
Kapoor [0001] discloses “A weight assigned to an edge can be indicative of, for example, the expected amount of time it will take to travel over a road segment represented by the edge (e.g., which may be a function of a speed limit assigned to the road segment, expected traffic over the road segment, or an observed traffic over the road segment).”
Kapoor [0030] discloses “the observation can be received by way of manual input (e.g., the traveler may be human, and can manually input an observation about a travel segment, such as a travel segment represented by one or more of edges 224, 226, and 228)…the traveler can be at the location represented by the node 202, and the above-referenced sensor can be proximate to or at a location in the region represented by the node 216.”
Kapoor Figure 2 (provided above) depicts that the edges (for example, elements 224, 226, and 228) may be interconnecting.
wherein the associated attribute comprises at least one of: a travelling distance for the part of the journey represented by the associated interconnecting edge; a speed limit for the part of the journey represented by the associated interconnecting edge; a gradient for the part of the journey represented by the associated interconnecting edge; a type of road represented by the associated interconnecting edge; an indication of a road surface of the road represented by the associated interconnecting edge; and an indication of a curvature of the road represented by the associated interconnecting edge.  
Kapoor [0001] discloses “A weight assigned to an edge can be indicative of, for example, the expected amount of time it will take to travel over a road segment represented by the edge (e.g., which may be a function of a speed limit assigned to the road segment, expected traffic over the road segment, or an observed traffic over the road segment).”
Kapoor Figure 2 (provided above) depicts that the edges (for example, elements 224, 226, and 228) may be interconnecting.

Regarding claim 20, Kapoor in combination with Barker teaches the electronic device of any preceding claim 1, wherein Kapoor further teaches:
the journey is a 'global' journey, the first location is a start location for the 'global' journey, the second location is a 'destination' location for the global journey and the end objective is a destination objective.  
Kapoor [0062] discloses “At 1010, the lowest overall cost determined at 1008 is assigned to an edge that represents the start of the travel route…The methodology 1000 ends at 1022 when the traveler reaches the destination.”

Regarding claim 24, Kapoor in combination with Barker teaches the electronic device of any of claim 1, wherein Kapoor further teaches:
the journey is a 'local' journey that is part of a 'global' journey from a start location to a destination location, and wherein at least one of the first location and the second location are intermediate locations on the 'global' journey.  
Kapoor [0024] discloses “A travel route can include multiple connected travel segments, which collectively form the travel route. A travel segment is a segment between discrete locations in the region.”
The Examiner notes that traveling on each segment is a ‘local’ journey as part of the travel route or ‘global’ journey. Each segment represents an intermediate location on the ‘global’ journey.

Regarding claim 29, Kapoor in combination with Barker teaches the electronic device of any preceding claim 1, wherein Kapoor further teaches:
the end objective comprises at least one of: (i) a punctuality objective; and (ii) an efficiency objective.  
Kapoor [0034] discloses “While it may be beneficial for the airplane to arrive early at the destination location, it is more beneficial to ensure that the airplane does not arrive late to the destination location.”

Regarding claim 30, Kapoor in combination with Barker teaches the electronic device of any preceding claim 1, wherein Kapoor further teaches:
two or more probabilistic states in the plurality of probabilistic states comprise state locations indicative of the same geographical location, but different values of progress metric.  
Kapoor [0034] discloses “In yet another example, the edge selector component 110 may select the edge based upon a known deadline of the traveler. For example, the traveler may be an airplane that has a particular predefined arrival time at the destination location represented by the node 222.”
Kapoor [0025] discloses “an edge selector component 110 that is configured to identify a travel segment (which is connected to the current location of the traveler) over which the traveler is to travel to reach the destination location.”

Regarding claim 31, Kapoor in combination with Barker teaches the electronic device of claim 30, wherein Kapoor further teaches:
the number of probabilistic states in the plurality of probabilistic states that comprise state locations indicative of the same geographical location, but different values of progress metric, depends on one or more of: the distance of the geographical location into the journey, the complexity of the navigation environment at the geographic location, and the complexity of the navigator environment immediately preceding the geographical location.  
Kapoor [0023] discloses “when the statistical relationship between costs of edges in the graph is a joint probability distribution, the joint probability distribution can be sampled to acquire discrete cost values for respective edges in the graph. The travel route through the computer-implemented graph with the lowest aggregate cost (e.g., sum of costs assigned to edges in the travel route) can be identified, and this cost can be assigned to the edge that represents the first travel segment in the route…the traveler can be directed along a travel segment based upon the costs assigned to edges that represent respective travel segments that start from the location of the traveler.”
Kapoor [0039] discloses “GPs are well-suited for use in identifying travel routes in regions with sparsely located observations. As GPs provide a probabilistic framework, where uncertainty in the value of a function output (e.g., uncertainty of wind speeds in travel segments that have yet to be visited) can be modeled conditioned on observations made on travel segments where observations have been made.”

Regarding claim 32, Kapoor in combination with Barker teaches the electronic device of any preceding claim 1, wherein Kapoor further teaches:
the journey is on an unconstrained transportation network.  
Kapoor [0056] discloses “As additional observations are acquired, both from the automobile 800 and other automobiles in the road network 800, the travel route to the goal 804 can be dynamically updated.”
The Examiner notes that “unconstrained transportation network” is defined as a road environment, as described in Page 5 Lines 13-14 of the instant specification (“Given how different the 'unconstrained' road environment is to the 'constrained' rail network environment…”)

Regarding claim 33, Kapoor in combination with Barker teaches the electronic device of claim 1, wherein Kapoor further teaches:
the electronic device is one of: a mobile electronic device
Kapoor [0056] discloses “Observations can be made over one or more road segments in the region 802 (where the observations can indicate average speeds over the road segments, and can be based upon output of a sensor internal to the automobile 800, output of a sensor from a mobile phone or other mobile computing device, etc.).”
an electronic device for fitting in a vehicle
Kapoor [0066] discloses “The computing device 1100 also includes an input interface 1110 that allows external devices to communicate with the computing device 1100. For instance, the input interface 1110 may be used to receive instructions from an external computer device, from a user, etc.”
a server, or a plurality of interconnected servers.  
Kapoor [0053] discloses “the devices 602-612 may include switches, routers, servers, etc. …The communications network 600 can be represented by a computer-implemented graph with nodes of the graph representing the devices 602-612 and the edges representing the network links 616-634 between the devices.”

Regarding claim 123, Kapoor teaches the route guidance system for providing guidance on a journey from a first location to a second location, the route guidance system comprising a route guidance module and an electronic device:
the electronic device having a processor configured to: obtain user input from a user interface on the route guidance module, the user input indicating an end objective indicative of an objective to be achieved at the end of the journey at the second location
Kapoor [0001] discloses “The computer-executable application searches the graph for the route between the source location and the destination location that has the lowest aggregate cost from amongst all possible routes.”
Kapoor [0024] discloses “A travel route refers to a route between a location of a traveler and a destination location in the physical world. A travel route can include multiple connected travel segments, which collectively form the travel route.”
Kapoor [0030] discloses “In another example, the observation can be received by way of manual input (e.g., the traveler may be human, and can manually input an observation about a travel segment, such as a travel segment represented by one or more of edges 224, 226, and 228).”
Kapoor [0034] discloses “In yet another example, the edge selector component 110 may select the edge based upon a known deadline of the traveler. For example, the traveler may be an airplane that has a particular predefined arrival time at the destination location represented by the node 222.”
Kapoor [0065] discloses “For instance, the input interface 1110 may be used to receive instructions from an external computer device, from a user, etc.”
determine a plurality of probabilistic states for the journey, each probabilistic state comprising: a state location, indicative of a geographical location; and a progress metric
Kapoor [0023] discloses “when the statistical relationship between costs of edges in the graph is a joint probability distribution, the joint probability distribution can be sampled to acquire discrete cost values for respective edges in the graph. The travel route through the computer-implemented graph with the lowest aggregate cost (e.g., sum of costs assigned to edges in the travel route) can be identified, and this cost can be assigned to the edge that represents the first travel segment in the route…the traveler can be directed along a travel segment based upon the costs assigned to edges that represent respective travel segments that start from the location of the traveler.”
determine, based at least in part on the plurality of probabilistic states and the end objective, the journey guidance policy, the journey guidance policy comprising the plurality of probabilistic states and a recommended action corresponding to each of the plurality of probabilistic states
Kapoor [0043] discloses “Kapoor [0043] discloses “The problem where the traveler makes observations (the traveler gradually collects information about travel segments costs as it navigates the region) is known to be equivalent to instances of Partially Observable Markov Decision Processes (POMDPs)…Solving a POMDP means finding a (Markovian deterministic) policy π: B.fwdarw.A that recommends actions based on the current belief of the traveler.” 
and the route guidance module configured to:  5904769_113obtain the journey guidance policy from the electronic device
Kapoor [0059] discloses that the methodology for causing a traveler to travel along a particular segment is received for the computer-implemented graph.
obtain a current journey state
Kapoor [0025] discloses “an edge selector component 110 that is configured to identify a travel segment (which is connected to the current location of the traveler) over which the traveler is to travel to reach the destination location.”
select, based on the current journey state and the plurality of probabilistic states in the journey guidance policy, a recommended action from the journey guidance policy
Kapoor [0043] discloses a Markovian deterministic policy that recommends actions based on information gathered about the travel segments. 
output action data as either instructions to a vehicle or recommendations to a driver of a vehicle  based on the selected recommended action, wherein the action data is for use in guiding a direction and speed to take a node of the journey.
Kapoor [0001] discloses that outputting action data, such as an identified route guiding a user from a source location to a destination, is known in the art. Kapoor also discloses that each segment of the journey is weighed on the time it will take to traverse it, which may be a function of the speed limit assigned to the road segment.
Kapoor does not expressly teach:
wherein each recommended action comprises a speed action and a navigation action for the journey, wherein the navigation action comprises a recommended direction to take at a node of the journey and the speed action comprises a recommended speed from the node;
However, Barker teaches:
wherein each recommended action comprises a speed action and a navigation action for the journey, wherein the navigation action comprises a recommended direction to take at a node of the journey and the speed action comprises a recommended speed from the node;
Barker [0023] discloses “In addition, future traffic condition prediction and/or forecast information may be used in a variety of ways in various embodiments…the prediction and/or forecast information is used to determine suggested travel routes and/or times, such as an optimal route between a starting location and an ending location over a network of roads”
The Examiner notes that a suggested route indicates an action in a recommended direction.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. in view of Kapoor et al.

Regarding claim 37, Barker teaches the route guidance module for use in guidance on a journey from a first location to a second location, the route guidance module being configured to:
obtain a journey guidance policy comprising a plurality of probabilistic states for the journey and a recommended action corresponding to each of the plurality of probabilistic states, wherein the recommended action comprises a recommended direction to take at a node of the journey and the speed action comprises a recommended speed from the node
Barker [0023] discloses “In addition, future traffic condition prediction and/or forecast information may be used in a variety of ways in various embodiments…the prediction and/or forecast information is used to determine suggested travel routes and/or times, such as an optimal route between a starting location and an ending location over a network of roads”
The Examiner notes that a suggested route indicates an action in a recommended direction.
Barker [0028] discloses “Using the predicted travel times for these multiple time periods shown in FIG. 1E, it is possible to select the optimal route (in this example, the fastest route) from source node A to destination node F.”
Barker [0071] discloses “FIG. 5B is a flow diagram of an embodiment of a Generate Predictions subroutine that generates predictions of future traffic conditions at multiple future times for each of one or more roads or road segments in one or more geographic areas…the subroutine generates the future traffic conditions predictions for a geographic area using probabilistic techniques via generated predictive models that include a Bayesian network and multiple corresponding decision trees”
Barker [0114] discloses “the map has been annotated with a number in a box for each road segment to numerically indicate information about average speed for the associated road segment”
The Examiner notes that indication of average speed on an associated road segment is a recommended speed.
output action data as either instructions to a vehicle or recommendations to a drive of a vehicle based on the selected recommended action, wherein the action data is for use in guiding direction and speed to take at a node of the journey
Barker [0023] discloses “In addition, future traffic condition prediction and/or forecast information may be used in a variety of ways in various embodiments,…the prediction and/or forecast information is used to determine suggested travel routes and/or times, such as an optimal route between a starting location and an ending location over a network of roads”
The Examiner notes that a suggested route indicates an action in a recommended direction.
Barker [0114] discloses “the map has been annotated with a number in a box for each road segment to numerically indicate information about average speed for the associated road segment”
The Examiner notes that indication of average speed for an associated road segment is a recommended speed.
Barker does not expressly teach:
obtain a current journey state
select, based on the current journey state and the plurality of probabilistic states in the journey guidance policy, a recommended action from the journey guidance policy
However, Kapoor teaches:
obtain a current journey state
Kapoor [0025] discloses “an edge selector component 110 that is configured to identify a travel segment (which is connected to the current location of the traveler) over which the traveler is to travel to reach the destination location.”
select, based on the current journey state and the plurality of probabilistic states in the journey guidance policy, a recommended action from the journey guidance policy
Kapoor [0034] discloses “In yet another example, the edge selector component 110 may select the edge based upon a known deadline of the traveler. For example, the traveler may be an airplane that has a particular predefined arrival time at the destination location represented by the node 222…it is more beneficial to ensure that the airplane does not arrive late to the destination location. In such an example, the edge selector component 110 can be configured to identify a route in the computer-implemented graph 106 that has the highest probability assigned thereto (from amongst all possible routes) of not having an aggregate cost above a threshold.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suggested travel route of Barker to incorporate selection of a route based on probabilistic states, as taught by Kapoor, “in order to optimize the cost of reaching v.sub.g from v.sub.o, a traveler must reason about the joint edge cost realizations possible for the given problem” (Kapoor [0036]).

Claims 18-19, 21-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Barker et al., further in view of Schilling et al. (U.S. Patent Application Publication No. 20160178386 and hereinafter, “Schilling”).

Regarding claim 18, Kapoor in combination with Barker teaches the electronic device of claim 14, further configured to:
obtain the directed graph of routing options by: obtaining mapping data comprising a directed graph
Kapoor [0030] discloses “The graph updater component 108 receives at least one observation about a travel segment in the region, and maps the at least one observation to an edge in the computer-implemented graph 106, where the edge represents the travel segment.”
wherein the segment comprises two or more initial interconnecting edges of the plurality of initial interconnecting edge
Kapoor Figure 2 (shown below) depicts a computer-implemented graph in which elements 224, 226, and 228 are two or more initial interconnecting edges that represent travel segments.

    PNG
    media_image1.png
    636
    1030
    media_image1.png
    Greyscale

The combination of Kapoor and Barker does not expressly teach:
creating a coarse directed graph by replacing a segment of the directed graph of the mapping data with a coarse segment
determining the directed graph of routing options based on the coarse directed graph
wherein the coarse segment comprises at least one interconnecting edge, and wherein the number of interconnecting edges in the coarse segment is less than the number of initial interconnecting edges in the segment.  
However, Shilling teaches:
creating a coarse directed graph by replacing a segment of the directed graph of the mapping data with a coarse segment
Schilling [0197]-[0209] disclose “The pre-processing routine proceeds in bottom-up manner, starting with the finest partitioning level-ie level 2 in the embodiment being described… the remaining outbound road segments at level L, and so on towards the finest level; road segments which are inner with respect to the finest level (and have not yet been removed) are processed last…After all regions of the level are processed, the graph is simplified for the next level. First, all road segments not marked as transit road segments are removed. Then the accruing new simple paths are contracted; nodes marked as U-turn nodes are preserved.”
The Examiner notes that the graph being simplified indicates that an initial directed graph segment is being replaced by a coarse segment.
determining the directed graph of routing options based on the coarse directed graph
Schilling [0145] discloses “The number of nodes in each region varies between levels and the coarser levels (which tend to cover a larger geographical area) have more nodes therein than lower levels. As such, the coarser level in the embodiment being described (e.g., level 0) is typically used for long range routing purposes whereas the finer levels (e.g., level 2) are used for routing at short range.”
wherein the coarse segment comprises at least one interconnecting edge, and wherein the number of interconnecting edges in the coarse segment is less than the number of initial interconnecting edges in the segment.  
Schilling [0028] discloses “search for one or more routes from an origin to a destination on the map data, the search comprising determining whether one or more navigable segments of a set of navigable segments connected to a node are identified by the minimum cost data as part of a minimum cost path for regions comprising the origin and destination”
Schilling [0145] discloses “The number of nodes in each region varies between levels and the coarser levels (which tend to cover a larger geographical area) have more nodes therein than lower levels. As such, the coarser level in the embodiment being described (e.g., level 0) is typically used for long range routing purposes whereas the finer levels (e.g., level 2) are used for routing at short range.”
Schilling [0132] discloses “One technique is to reduce the size of the network that is considered for the assessment as to whether road segments forms part of a minimum cost path; reducing the number of road segments reduces the amount of time it takes to make the calculation as shown at step 1904.”
The Examiner notes that “reducing” indicates less than an initial value.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kapoor and Barker to incorporate replacing a segment to make it more coarse, as taught in Schilling, as “it may be desirable to avoid a finer level than centiseconds as this may require a larger number of bits for storing the data” (Schilling [0012]).

Regarding claim 19, Kapoor in combination with Barker and Shilling teaches the electronic device of claim 18, wherein Kapoor further teaches:
each of the initial interconnecting edges in the directed graph of the mapping data has an associated edge attribute, and wherein creating the coarse directed graph comprises: associating a coarse attribute that is based at least in part on at least some of the attributes associated with the interconnecting edges in the segment.  
Kapoor [0001] discloses “A weight assigned to an edge can be indicative of, for example, the expected amount of time it will take to travel over a road segment represented by the edge (e.g., which may be a function of a speed limit assigned to the road segment, expected traffic over the road segment, or an observed traffic over the road segment).”
The Examiner notes that a road segment may be an initial interconnecting edge.

Regarding claim 21, Kapoor in combination with Barker teaches the electronic device of claim 20, further configured to obtain the directed graph of routing options by:
obtaining an initial directed graph of routing options comprising a plurality of initial nodes and a plurality of initial interconnecting edges that together define one or more routes from the first location to the second location
Kapoor [0021] discloses “With more particularity, the traveler may desire to travel from a source location to a destination location in the region…The region can be represented as a computer-implemented graph, where the graph includes nodes and edges. The nodes of the computer-implemented graph represent discrete locations in the region, and the edges represent travel segments between discrete locations.”
wherein the segment comprises two or more initial interconnecting edges of the plurality of initial interconnecting edges
Kapoor Figure 2 (provided above) depicts two or more initial interconnecting edges, particularly elements 224 and 226, of the plurality of initial interconnecting edges.
The combination of Kapoor and Barker does not teach:
creating the directed graph of routing options by replacing a segment of the initial directed graph with a coarse segment
wherein the coarse segment comprises at least one interconnecting edge, and wherein the number of interconnecting edges in the coarse segment is less than the number of initial interconnecting edges in the segment.  
Schilling teaches:
creating the directed graph of routing options by replacing a segment of the initial directed graph with a coarse segment
Schilling [0197]-[0209] disclose “The pre-processing routine proceeds in bottom-up manner, starting with the finest partitioning level-ie level 2 in the embodiment being described… the remaining outbound road segments at level L, and so on towards the finest level; road segments which are inner with respect to the finest level (and have not yet been removed) are processed last…After all regions of the level are processed, the graph is simplified for the next level. First, all road segments not marked as transit road segments are removed. Then the accruing new simple paths are contracted; nodes marked as U-turn nodes are preserved.”
The Examiner notes that the graph being simplified indicates that an initial directed graph segment is being replaced by a coarse segment.
wherein the coarse segment comprises at least one interconnecting edge
Schilling [0028] discloses “search for one or more routes from an origin to a destination on the map data, the search comprising determining whether one or more navigable segments of a set of navigable segments connected to a node are identified by the minimum cost data as part of a minimum cost path for regions comprising the origin and destination”
Schilling [0145] discloses “The number of nodes in each region varies between levels and the coarser levels (which tend to cover a larger geographical area) have more nodes therein than lower levels. As such, the coarser level in the embodiment being described (e.g., level 0) is typically used for long range routing purposes whereas the finer levels (e.g., level 2) are used for routing at short range.”
wherein the number of interconnecting edges in the coarse segment is less than the number of initial interconnecting edges in the segment.  
Schilling [0132] discloses “One technique is to reduce the size of the network that is considered for the assessment as to whether road segments forms part of a minimum cost path; reducing the number of road segments reduces the amount of time it takes to make the calculation as shown at step 1904.”
The Examiner notes that “reducing” indicates less than an initial value.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kapoor and Barker to incorporate replacing a segment to make it more coarse, as taught in Schilling, as “it may be desirable to avoid a finer level than centiseconds as this may require a larger number of bits for storing the data” (Schilling [0012]).

Regarding claim 22, Kapoor in combination with Baker and Shilling teaches the electronic device of claim 21, wherein Kapoor further teaches:
each of the initial interconnecting edges in the initial directed graph of routing options has an associated initial edge attribute
Kapoor [0001] discloses “A weight assigned to an edge can be indicative of, for example, the expected amount of time it will take to travel over a road segment represented by the edge (e.g., which may be a function of a speed limit assigned to the road segment, expected traffic over the road segment, or an observed traffic over the road segment).”
The Examiner notes that a road segment may be an initial interconnecting edge.
wherein creating the directed graph of routing options further comprises: associating an attribute that is based at least in part on at least some of the initial edge attributes associated with the initial interconnecting edges in the segment.  
Kapoor [0001] discloses “A weight assigned to an edge can be indicative of, for example, the expected amount of time it will take to travel over a road segment represented by the edge (e.g., which may be a function of a speed limit assigned to the road segment, expected traffic over the road segment, or an observed traffic over the road segment).”
The combination of Kapoor and Barker does not expressly teach:
for each of the interconnecting edges in the coarse segment
Schilling teaches:
for each of the interconnecting edges in the coarse segment
Schilling [0028] discloses “search for one or more routes from an origin to a destination on the map data, the search comprising determining whether one or more navigable segments of a set of navigable segments connected to a node are identified by the minimum cost data as part of a minimum cost path for regions comprising the origin and destination”
Schilling [0145] discloses “The number of nodes in each region varies between levels and the coarser levels (which tend to cover a larger geographical area) have more nodes therein than lower levels. As such, the coarser level in the embodiment being described (e.g., level 0) is typically used for long range routing purposes whereas the finer levels (e.g., level 2) are used for routing at short range.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the edges disclosed in Kapoor to expressly state that the edges of the coarse segments are interconnected in order to create a continuous travel route from a first location to second location.

Regarding claim 25, Kapoor in combination with Barker and Shilling teaches the electronic device of claim 24, Kapoor is further configured to obtain the directed graph of routing options by:
obtaining an initial directed graph of routing options comprising at least one initial interconnecting edge, the initial directed graph of routing options defining one or more routes from the first location to the second location
Kapoor [0001] discloses “The computer-executable application searches the graph for the route between the source location and the destination location that has the lowest aggregate cost from amongst all possible routes. The computer-executable application then outputs the identified route to a user.”
Kapoor [0021] discloses “With more particularity, the traveler may desire to travel from a source location to a destination location in the region…The region can be represented as a computer-implemented graph, where the graph includes nodes and edges. The nodes of the computer-implemented graph represent discrete locations in the region, and the edges represent travel segments between discrete locations.”
wherein the segment comprises one or more of the at least one initial interconnecting edge
Kapoor Figure 2 depicts two or more initial interconnecting edges, particularly elements 224 and 226, of the plurality of initial interconnecting edges.
The combination of Kapoor and Barker does not expressly teach:
creating the directed graph of routing options by replacing a segment of the initial directed graph with a fine segment
wherein the fine segment comprises two or more interconnecting edges
wherein the number of interconnecting edges in the fine segment is greater than the number of initial interconnecting edges in the segment.  
Schilling teaches:
creating the directed graph of routing options by replacing a segment of the initial directed graph with a fine segment
Schilling Fig. 9a (shown below) depicts the enhancement of map from coarse to fine. 

    PNG
    media_image2.png
    706
    636
    media_image2.png
    Greyscale


Schilling [0181] discloses how each of the coarse levels may be enhanced by dividing each of the coarse regions into 9 regions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel routes to refine the segments as taught in Schilling in order to improve precision (Schilling [0365]).

Regarding claim 26, Kapoor in combination with Barker and Shilling teaches the electronic device of claim 25, wherein Kapoor further teaches:
creating the directed graph of routing options further comprises: associating an attribute with each of the interconnecting edges 
Kapoor [0001] discloses “A weight assigned to an edge can be indicative of, for example, the expected amount of time it will take to travel over a road segment represented by the edge (e.g., which may be a function of a speed limit assigned to the road segment, expected traffic over the road segment, or an observed traffic over the road segment).”
The combination of Kapoor and Barker does not expressly teach:
in the fine segment.  
Schilling teaches:
in the fine segment.  
Schilling [0192] discloses “The simple road segments with respect to the finest level are contracted (i.e., the end nodes are collapsed onto one another as discussed elsewhere).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kapoor and Barker to expressly teach that some segments can be more refined as taught in Schilling to improve precision for routing at short range (Schilling [0145]).

Regarding claim 27, Kapoor in combination with Barker teaches the electronic device of any preceding claim 1, further configured to: 
obtain a journey objective
Kapoor [0034] discloses “In yet another example, the edge selector component 110 may select the edge based upon a known deadline of the traveler. For example, the traveler may be an airplane that has a particular predefined arrival time at the destination location represented by the node 222.”
determine the plurality of probabilistic states based at least in part on the journey objective
Kapoor [0034] discloses “In yet another example, the edge selector component 110 may select the edge based upon a known deadline of the traveler. For example, the traveler may be an airplane that has a particular predefined arrival time at the destination location represented by the node 222.”
Kapoor [0025] discloses “an edge selector component 110 that is configured to identify a travel segment (which is connected to the current location of the traveler) over which the traveler is to travel to reach the destination location.”
The combination of Kapoor and Barker does not expressly teach:
wherein the journey objective comprises at least one of: (i) a comfort objective; (ii) a legality objective.  
Schilling teaches:
wherein the journey objective comprises at least one of: (i) a comfort objective; (ii) a legality objective.  
Schilling [0038] discloses “For example, the navigable segments may be coloured a first colour, for example green, of the expected speed is above a first threshold value (such as within 20% of the speed limit for the navigable segment) and a second colour, for example red, if the expected speed is below as second threshold value.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kapoor and Barker to incorporate a journey objective as taught in Schilling in order to achieve the quickest route and minimize fuel usage (Schilling [0004]).

Conclusion
Mak et al. (U.S. Patent Application Publication No. 20160291820) discloses a route forecast user interface that involves at least one target geographic point and at least one target time of arrival to the target geographic point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662     
                                                                                                                                                                                               /IG T AN/Primary Examiner, Art Unit 3662